IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         January 15, 2008
                                     No. 06-30250
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

MARION J BEASON

                                                  Petitioner-Appellant

v.

CHARLES C FOTI, JR

                                                  Defendant-Appellee

WARDEN WINN CORRECTIONAL CENTER, also known as Tim Wilkerson

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:05-CV-589


Before JOLLY, DAVIS, and DeMOSS, Circuit Judges.
PER CURIAM:*
       Marion J. Beason, Louisiana prisoner # 275660, appeals from the district
court’s denial of his 28 U.S.C. § 2254 petition. This court granted a certificate
of appealability on the issue whether trial counsel was ineffective with respect
to advising Beason about his parole eligibility. Beason argues that the trial


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-30250

judge, trial counsel, and the prosecutor conspired to coerce him to plead guilty
and that the trial judge should have recused himself.           The court lacks
jurisdiction to hear these issues. See § 2253(c)(1)(C); Brooks v. Dretke, 404 F.3d
924, 926 (5th Cir. 2005).
      “To prove prejudice for an ineffective assistance of counsel claim in the
context of a guilty plea, the habeas petitioner must show that ‘there is a
reasonable probability that, but for counsel's errors, he would not have pleaded
guilty and would have insisted on going to trial.’” Bond v. Dretke, 384 F.3d 166,
167-68 (5th Cir. 2004) (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).
      The record contains evidence that counsel did misadvise Beason that his
was eligible for parole, when in fact the relevant statutes prohibited parole.
Nevertheless, Beason cannot establish prejudice because the guilty plea
transcript reflects that the trial judge advised Beason on two occasions that he
would not be eligible for parole should he plead guilty. Beason affirmed that he
understood the court’s admonishments. See United States v. Lampazianie, 251
F.3d 519, 524 (5th Cir. 2001). Thus, Beason cannot demonstrate that, but for
counsel’s error, he would not have pleaded guilty and would have insisted upon
going to trial. See Bond, 384 F.3d at 168.
      AFFIRMED.




                                        2